Citation Nr: 0008506	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1994, for the assignment of a 100 percent schedular 
evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for an effective date 
prior to January 1, 1994, for the award of an increased 
evaluation of 100 percent for post-traumatic stress disorder.  
The record reflects that the appellant filed a notice of 
disagreement with this rating determination in September 
1997.  A statement of the case was issued to the appellant in 
October 1997.  The appellant perfected an appeal in this 
matter in November 1997.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In August 1991, the Board denied the appellant's claim 
for post-traumatic stress disorder; an appeal of this 
decision was not filed with the Court.

3.  In correspondence, received on December 3, 1992, the 
appellant requested to reopen his claim for service 
connection.

4.  In a June 1997 rating decision, the RO granted service 
connection for post-traumatic stress disorder; a 70 percent 
rating evaluation was assigned for this disability, effective 
December 3, 1992.

5.  In July 1997, the appellant filed a formal claim seeking 
a total rating based upon individual unemployability.

6.  In an August 1997 rating decision, the RO granted a total 
rating based upon individual unemployability; the effective 
date of this award was January 1, 1994.

7.  The evidence establishes that the appellant was employed 
in 1993, and had income earnings in the amount of $16,090.94.

8.  The earliest point at which it is factually ascertainable 
that the appellant was unable to retain or obtain 
substantially gainful employment due to his service-connected 
post-traumatic stress disorder is 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 1994, 
for the assignment of a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
entitlement to an effective date prior to January 1, 1994, 
for the award of a total rating based upon individual 
unemployability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, his claims is plausible and 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim. 38 U.S.C.A. § 5107. 

Factual Background

A review of the record discloses that the appellant initially 
sought entitlement to service connection for post-traumatic 
stress disorder (PTSD) in June 1990.  By rating action, dated 
in December 1990, the RO denied the appellant's claim for 
service connection for PTSD.  This determination was 
predicated upon the RO's finding that the evidence of record 
was negative for any diagnosis of PTSD.  It was also noted 
that no stressor related to the appellant's period of service 
had been established.  In August 1991, the Board denied the 
appellant's claim for service connection for the claimed PTSD 
condition.

The record discloses that this disability was the subject of 
several subsequent adjudications by the RO in 1993 and 1996. 

The appellant sought to reopen his claim for service 
connection for PTSD in December 1992.  Evidence reviewed in 
conjunction with this claim included private and VA medical 
examination and outpatient reports.  In support of his claim, 
the appellant submitted his August 1990 application for 
Social Security disability benefits.  In his application for 
benefits, the appellant indicated that he experienced the 
onset of his PTSD condition in January 1973.  He indicated 
that he became too disabled to work due to PTSD in August 
1989, and that he was initially evaluated for this condition 
in 1974, with subsequent treatment reported since 1990.  The 
appellant indicated that he was previously employed as a 
bodyguard.    It was noted that the appellant reported 
subjective complaints of impaired memory, depression, anger 
with outbursts of violence, fatigue, avoidance of others, 
suspiciousness, decreased interest, and feelings of 
hopelessness and discouragement. 

VA outpatient clinical records show that the appellant was 
evaluated in February 1992 with dysphoria related to 
relationship problems.  During a March 1992 evaluation, the 
examiner indicated that the appellant presented with a 
complex picture, exhibiting a definite mood disorder 
component, and also demonstrating  distress concerning his 
eye injury and the impact of the same on his life.  He was  
referred at that time for further evaluation of his reported 
memory deficits, and was evaluated with elements of PTSD.  It 
was noted that he presented with complaints of irritability, 
poor sleep, labile mood, feelings of low energy, and 
instrusive thoughts about the incident in service in which he 
sustained an injury to his left eye. 

A June 1992 neuropsychiatric report indicated that the 
appellant was evaluated based upon his complaints of impaired 
memory.  It was the examiner's assessment that the 
appellant's symptomatology was apparently related to 
maladaptive patterns in functioning, noted to be chronic in 
nature.  The clinical impression included findings of 
personality disorder, not otherwise specified, and 
narcissistic and passive-aggressive features (Axis II).  The 
examiner ruled out a diagnosis of cyclothymia (Axis I), due 
to the absence of extreme mood swings that would be 
consistent with bipolar disorder.  In this context, it was 
noted that the appellant did not report a series of 
alternating cycles between depression and hypomania. 

A September 1992 report from the Chief of Outpatient 
Psychiatric Service indicated that the appellant presented 
with complaints of depression and dysphoria, explosive 
behavior with a tendency toward violent outbursts, and 
impaired memory.  It was the physician's assessment that the 
appellant was significantly impaired due to cyclothymia, with 
significant character pathology.  The physician opined, based 
upon his review of the appellant's history and clinical 
results, that the appellant was severely traumatized by the 
eye injury incident during military service, and that 
memories of this accident had a definite role in the 
appellant's current symptoms.  However, the appellant was 
noted not to demonstrate frank symptoms that would be 
consistent with PTSD.  The diagnostic impression was 
cyclothymia (Axis I), and mixed character disorder with 
narcissistic and borderline features (Axis II).  The 
appellant was evaluated with stressors, to include chronic 
unemployment, financial concerns, new marriage, and 
estrangement from his family.  The appellant was noted to be 
significantly impaired due to his mood disorder, character 
pathology, and medical condition.  A GAF score of 65 was 
noted.

In November 1992, the appellant underwent further evaluation.  
In the context of this report, the physician indicated that a 
review of the medical history in addition to objective 
clinical evaluation did not confirm PTSD; however, the 
clinical findings were impressive for a "significant mood 
disorder" thought to have been present during service, and 
exacerbated by service.  It was the physician's opinion that 
the appellant had significant psychopathology that was 
affected by disability incurred during service. 

A private medical report, dated in May 1993, indicated that 
the appellant demonstrated a general pattern of adjustment 
and maladjustment consistent with a diagnosis of PTSD.  In 
that regard, it was noted that his symptoms included 
recurrent and instrusive distressing recollections of the 
event, traumatic nightmares, insomnia, efforts to avoid 
thoughts and feelings associated with the event, feelings of 
detachment from others, a restricted range of affect, a sense 
of foreshortened future, angry outbursts, difficulty 
concentrating, selective memory impairment and 
hypervigilance.  It was noted that examination was 
significant for objective findings of avoidance of thoughts 
relating to the trauma and its sequelae, intense affective 
arousal associated with recalling and describing the events, 
attempts at tight emotional control and signs of increased 
physiological arousal, to include pacing and other 
manifestations of psychomotor agitation.  

A March 1995 medical report referenced a diagnostic 
impression of cyclothymia, and history of alcohol and 
amphetamine abuse (Axis I), and narcissistic personality 
disorder (Axis II).  The examiner noted that the appellant 
reported that he ruminates and experiences intrusive thoughts 
about the event in service, has nightly dreams of the event, 
diminished interest in activities, feelings of detachment 
from others, and a foreshortened future.  He also reported 
persistent symptoms of increased arousal, to include problems 
sleeping, irritability, and poor concentration.  It was the 
examiner's opinion that the appellant presented with a 
complex picture, such that the examiner was unable to 
determine whether the criteria for PTSD was met.  The 
examiner opined that the appellant did appear to meet the 
criteria for narcissistic personality disorder.  It was also 
noted that the appellant exhibited an affective component to 
his symptomatological presentation, noted to be unusual, and 
that in light of the appellant's previous interactions, that 
a basis for an assessment of cyclothymia existed.   

During a March 1995 hearing, the appellant provided 
testimonial evidence concerning the onset and severity of his 
psychiatric symptomatology, as well as the stressful event 
during service to which his psychiatric symptoms were 
attributed.  In this context, the appellant indicated that he 
sustained an injury to his left eye during a grenade 
explosion, which resulted in a traumatic cataract with 
subsequent blindness in the left eye.  He indicated that this 
incident set off a chain reaction of events that changed his 
life.  He related that he gradually experienced the onset of 
depression, frustration with angry outbursts, and episodes of 
violence.  He also indicated that he was being treated with a 
course of medication, and receives therapeutic counseling.  
The appellant also reported that he was unable to maintain 
employment due to his psychiatric symptoms.  In support of 
his claim, the appellant submitted a copy of an undated news 
article concerning service members being injured in an 
explosion. 

Based upon a review of this evidence, the appellant's claim 
for service connection for PTSD continued to be denied based 
upon the lack of a verifiable stressor related to service, 
and a showing of variously diagnosed psychiatric impairment.  
With respect to the diagnostic impressions of PTSD, it was 
noted that these assessments were predicated upon the history 
as reported by the appellant which was based upon the 
existence of stressor whose existence could not be verified.

In May 1996, the appellant submitted lay statements from 
fellow service members, attesting to a grenade explosion 
involving the unit to which the appellant was assigned.

On VA examination in August 1996, the appellant reported that 
he sustained an injury to the left eye following a grenade 
explosion during active duty.  He reported that he was 
regularly seen at the VA medical facility for outpatient 
treatment, and that he was maintained on several medications.  
He indicated that he was initially treated in the late 1970s 
for psychiatric symptoms.  He reported subjective complaints 
of feeling nervous and irritable, with no goals in life.  He 
described himself as an intense loner, and noted that he 
constantly thinks about the effect of the grenade incident.  
The appellant also reported having a sense of guilt as a 
result of this incident.  The appellant indicated that he 
experienced "terrible moods," and reported intermittent 
suicidal ideation with several attempts.  The appellant 
admitted that he has never been injured by his suicide 
gestures or attempts.  The appellant also reported symptoms 
of impaired concentration, difficulty sleeping without 
medication, frequent nightmares, and avoidance of others.  It 
was noted that the appellant denied psychotic symptomatology, 
and homicidal ideation.  

The appellant reported that he was divorced five times.  He 
completed high school, and completed one year of college.  
The appellant indicated that he was previously a heavy 
drinker, but noted that he only drank occasionally.  The 
appellant noted that he had exhibited very volatile and angry 
behavior in the past, and had been in numerous fights.  He 
indicated that he had no friends.  The appellant indicated 
that he had little contact with people.  It was noted that 
the appellant was not employed at that time, and received 
Social Security disability benefits.  He reported that he 
last worked in 1994.  The appellant reported previous 
employment as a bouncer, a postal worker, and as a field 
collections agent for a furniture company.  

On mental status examination, the appellant was observed to 
be well-developed, and well-nourished.  He was noted to be 
simply dressed, but appropriately attired.  The examiner 
noted that the appellant requested that the door to the 
examination room be left open during the interview, as he was 
very anxious and tense while in enclosed spaces.  The 
appellant was observed to alternate between pacing about the 
room and sitting during the evaluation.  His responses were 
tearful at times, and his responses were often preceded by 
lengthy silent periods.  The appellant was evaluated as 
alert.  He was incorrect in his recitation of the date, 
specifically, the day of the month.  He was unable to 
correctly calculate 5 x 13, giving "58" as his response.  
On proverb abstraction, the appellant was noted to be quite 
literal and direct in his response.  On judgment testing, the 
appellant was able to recognize little of the consequences of 
the circumstances presented in hypothetical situations.  His 
mood was noted to be quite anxious, tense, and depressed.  
There was no evidence of psychotic symptomatology detected.  
The appellant described previous suicidal ideation, but 
denied any current ideation.  He also denied homicidal 
ideation.  The examiner noted that the appellant's recall 
memory was poor, with only one item recalled spontaneously 
with a clue or when prompted with a list.  The appellant's 
insight appeared to be limited.  The diagnostic impression 
was PTSD, major depression, secondary to PTSD, and alcohol 
abuse in partial remission (Axis I).  The examiner evaluated 
the appellant with moderate to severe stressors.  A GAF score 
of 32 was indicated.

In an addendum, dated in November 1996, it was noted that the 
appellant reported a work history subsequent to service, to 
include employment as a security guard, a telephone company 
worker, and as a postal worker.  He related his belief that 
he was never able to "do anything responsible in his work," 
and noted that he had various problems.  On evaluation, the 
appellant was noted to endorse symptoms for PTSD relative to 
the grenade incident, to include sleep disturbance, autonomic 
arousal symptomatology, avoidance symptomatology, dislike for 
watching war related movies and being in closed spaces.  It 
was noted that he also exhibited significant mood disturbance 
with a profound sense of worthlessness and survivor guilt.  
In this context, it was noted that the appellant reported 
that he frequently lied in the past regarding his history due 
to a sense of shame and embarrassment.  It was noted that 
findings on mental status evaluation remained unchanged from 
the earlier (August 1996) examination.  The diagnostic 
impression was PTSD, major depression, secondary to PTSD, and 
alcohol abuse in remission (Axis I).  An assessment of 
antisocial personality features, without the diagnosis of 
personality disorder, Axis II, was also noted.  The appellant 
was evaluated with moderate to severe stressors.  A GAF score 
of 32 was indicated.  

The reviewing panel indicated that a diagnosis of PTSD was 
shown on examination.  It was further the panel's assessment 
that the reported grenade incident was a sufficient stressor 
to support a clinical finding of PTSD.  

In an April 1997 statement from the Clinical Chief of the 
psychiatric clinic, it was noted that the appellant had been 
recently diagnosed with PTSD, and that this finding was 
consistent with earlier VA and private assessments.  It was 
noted that the appellant's condition was manifested by 
chronic and severe symptomatology.  In this context, it was 
noted that the appellant was unemployable, and that the 
severity of his condition would not likely improve.  

Based upon this evidence, the RO granted service connection 
for PTSD in a June 1997 rating decision, based upon a 
confirmed stressor, and a nexus established between the 
stressor and the appellant's current psychiatric disorder.  
It was determined that this condition was 70 percent 
disabling under Diagnostic Code 9411.  The effective date of 
this award was December 3, 1992, the date of receipt of the 
reopened claim.   The RO deferred its consideration of a 100 
percent rating evaluation based upon unemployability due to 
PTSD pending receipt of additional evidence to be submitted 
by the appellant. 

In July 1997, the appellant filed a formal application for an 
increased evaluation based upon individual unemployability 
due to his post-traumatic stress disorder (PTSD).  The 
appellant reported that he had been under medical care for 
this condition since 1991.  He reported that his PTSD 
disability affected his full time employment in 1975, and 
that he was last employed in 1993.  The appellant indicated 
that he actually became too disabled to work in 1990.  He 
reported his greatest earnings in the amount of $16,000 as 
having been received in "1993," when he was employed as a 
field collector.  With respect to his previous employment 
over the preceding five year period, the appellant reported 
that he was not employed from 1991 to 1992.  He indicated 
that he worked 45 hours per week as a bill collector from 
"1993 to 1993."  In conjunction with this position, it was 
noted that the appellant lost several days from work.  In the 
appropriate space, the appellant indicated "I don't know," 
relative to the highest gross earnings per month associated 
with this position.  He reported no employment for the years 
1994 to 1995, 1996, and 1997.  The appellant indicated that 
he had not earned any income during the past 12 month period 
prior to submission of his application.  He noted that he 
received or expected to receive disability retirement 
benefits, but did not receive or expect to receive worker's 
compensation benefits.  The appellant further noted that he 
had not attempted to secure employment since he became too 
disabled to work.  With respect to his educational 
background, the appellant reported that he completed high 
school, and one year of college training from 1973 to 1974.  
He indicated that he had not received any educational 
training since becoming too disabled to work.  Relative to 
the information reported in this application, the appellant 
signed and dated his application thereby authorizing the 
release of the information, and certifying the accuracy of 
the information provided therein.  In that context, Section 
IV of this form provides:

CERTIFICATION OF STATEMENTS: I CERTIFY THAT 
as a result of my service connected 
disabilities I am unable to secure or follow 
any substantially gainful occupation and that 
the statements in this application are true 
and complete to the best of my knowledge and 
belief and understand that these statements 
will be considered in determining my 
eligibility for VA benefits based on 
unemployability because of service-connected 
disability.  (Emphasis in original.)

In conjunction with this application, the appellant submitted 
a report generated by the Social Security Administration 
concerning his earnings for the years 1992 through 1996.  The 
report shows that the appellant had no earnings in 1992.  He 
was noted to have earned a yearly total income of $16,090.94 
for the year 1993.  His employment during this period was 
noted to be with a finance company.  It was noted that the 
appellant earned no income in 1994, 1995, and 1996.

In an August 1997 rating action, the RO granted an increased 
evaluation from 70 percent to 100 percent based upon 
unemployability due to PTSD.  The effective date of this 
award was January 1, 1994.  It was noted that the appellant's 
earnings in 1993 were in excess of the poverty level and, 
therefore, the appellant was considered to be gainfully 
employed during that period.  As there was no reported income 
earned from 1994 to the present, the 100 percent evaluation 
was established from that time.  The appellant was invited to 
submit evidence from his employer regarding the exact dates 
he worked in 1993, in order for the RO to revisit the 
effective date of the award.

In correspondence, dated in September 1997, the appellant 
contended that the appropriate effective date for the 
increased evaluation was January 1, 1993.  It was his belief 
that "although [he] was employed in 1993, it was only for a 
3 month period and should not be considered as full time or 
gainful employment."   

In correspondence, dated in November 1997, the appellant 
noted relative to his earnings for 1993 that "the amount 
earned was only for a two month period."  It was his belief 
that his "working for approximately two months does not 
substantiate gainful employment regardless of the amount of 
money earned."  In this regard, the appellant  noted that 
while reference was made to the amount of money he earned, 
there was no comment made relative to his "ability to be 
gainfully employed."  In further support of his contention, 
the appellant noted that his income was not excessive, when 
locality relative to the cost of living was considered.  He 
also asserted that his income should not be considered 
excessive when comparing his income level with that 
established by VA for "Category 'A' veterans in receipt of 
health care," although the appellant acknowledged that his 
benefits were derived based upon disability compensation.  
Finally, the appellant asserted that his employment in 1993 
should be considered marginal when considering the totality 
of his employment during this period.

A December 1997 determination of continued disability was 
forwarded to the RO for review.  It was noted that the 
appellant was initially awarded disability benefits in 1990.  
In the context of his questionnaire, the appellant reported 
that he was last employed from April 1993 to June 1993, and 
that he worked between four and five days each week, earning 
seven or eight dollars per hour as a bill collector for a 
furniture company.  With respect to this employment, the 
appellant reported that his duties involved him "call[ing] 
people who owed money."  He indicated that he "tried to 
force them to pay.  He reported that he was "terminated for 
to much zeal in [his] work."  Also received were clinical 
records documenting treatment the appellant received in 1996 
and 1997 for continued complaints of PTSD symptomatology.

In an April 1998 statement, the appellant reported that he 
"last worked for approximately two months between February 
1, 1993 and April 1, 1993."  He noted, however, that he was 
unable to recall the exact dates of employment.  It was also 
noted that his employer was no longer in business, and that 
his records were not available.  The appellant indicated that 
the Social Security Administration, Internal Revenue Service, 
nor the state employment office were able to provide any 
information, as they had no record of the appellant's working 
during this period.  

In August 1998, the appellant submitted an IRS record of his 
taxable income earnings for the year 1993, which totaled 
$9,940.40.  It was his contention that while his earned 
income for that year was "$16,000.00," that his actual 
income was substantially less as evidenced by this report.

In January 1999, the appellant forwarded a statement from an 
individual with whom he previously worked in support of his 
contentions relative to the character of his employment in 
1993.  In that statement, the coworker indicated that he 
worked with the appellant at the furniture company for a 
period of 31/2 years.  He indicated that he first met the 
appellant in January 1993, when the appellant began working 
as a field investigator.  He related that he was requested to 
conduct an interview with the appellant for possible 
employment with the company.  It was noted that the appellant 
was hired the first week of January, and continued to work 
until March 15, 1993.  In that regard, it was noted that

Our company decided to go in another 
direction and [the appellant's] job position 
was not part of the future along with many 
others, so [the appellant] was laid off.  He 
seemed to be a good employee who was well 
liked, but had personal issues at times that 
were evident to me when he and I talked as 
coworkers.

During a March 2000 hearing, the appellant offered 
testimonial evidence concerning his employment during 1993.  
It was the appellant's contention that his limited employment 
during 1993 did not constitute substantially gainful 
employment.  In that regard, the appellant reported that he 
last worked in March 1993 for a furniture company.  He 
indicated that he was employed for approximately 21/2 months 
that year.  Relative to this employment, the appellant 
described himself as an enforcer, seeking to collect on 
outstanding accounts on behalf of the furniture company.  In 
that capacity, he reportedly earned seven dollars as an 
hourly rate.  He noted that he was also reimbursed for travel 
expenses to include mileage costs, noting that many customers 
"came from quite distances to buy furniture."  He indicated 
that he also received a percentage of the amounts he 
collected.  He noted that payment was also adjusted according 
to the complexity or difficulties involved in the collection 
process, and for this reason, the appellant sought as many of 
these difficult accounts as he was able to.  The appellant 
reported that he was terminated from the furniture company.  
When queried concerning the bases for his termination, the 
appellant indicated that he had been counseled on his 
interaction with the customers, noting that he had become 
very rough with people that wouldn't pay.  The appellant 
indicated that he "became a little bit too extreme" in some 
areas, and was terminated as a result.  With respect to the 
statement submitted by his former coworker, the appellant 
noted that he was not aware of all of the circumstances 
surrounding his employment or termination.  In this context, 
the appellant stated that because the matter of his 
termination was handled internally, this coworker was not 
familiar with some of the practices the appellant utilized in 
the collection process, which was the basis for his 
termination.  The appellant also stated that the company went 
bankrupt shortly after he was released, reportedly within 
four to five months later.  When queried on this point, the 
appellant indicated that the company had been trying to sell 
the business to another company.  


Analysis

As a preliminary matter, the Board notes that the appellant 
raised an allegation of clear and unmistakable error in the 
August 1997 rating decision which awarded a 100 percent 
evaluation based upon individual unemployability due to 
service-connected PTSD.  The appellant did not however, 
indicate, the specific basis of his contention in this 
regard, other than he disputes the characterization of his 
employment in 1993 as gainful employment.  

Generally, the regulatory authority for reversing or 
remanding a final determination on the basis of clear and 
unmistakable error (CUE) is found at 38 C.F.R. § 3.105(a) 
(1999).  To establish a valid claim of CUE, the "appellant 
must show that '[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator[,] or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).  Furthermore, in order for a claim of CUE to be 
reasonably raised, "the [appellant] must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in 
original); see also Luallen, supra.

In reviewing the posture of this case, the appellant 
initially submitted a claim for a total rating based upon 
unemployability in June 1997.  He thereafter filed a formal 
application for increased compensation based upon 
unemployability due to service-connected disability.  As 
indicated, this claim was granted, but the effective date of 
the award was 1994 based upon evidence that the appellant was 
employed in 1993.  The effective date of the award of TDIU 
benefits is the subject of the appellant's current appeal.  
38 U.S.C.A. § 7105(a) (West 1991).  Accordingly, there is no 
final determination in this matter, and CUE is not an 
appropriate basis upon which the instant claim may be 
reviewed at this time.

Earlier Effective Date

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (1999).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994); Veterans' Benefits Administration Manual M21-1, Part 
VI (Manual M21-1), 7.15 (Jan. 31, 1997).

If the veteran's income exceeds the poverty threshold, a 
finding of marginal employment is not precluded if the 
veteran did not actually earn the income.  For example, the 
veteran's employer reports that he had been given "make 
work," but that he did not actually earn the salary.  
Employment in a sheltered workshop is generally marginal 
employment.  Manual M21-1, 7.09.  The poverty threshold for 
1993 was $7,363.00.  Manual M21-1, Addendum A.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).


The record reflects that service connection for PTSD was 
initially denied by the RO in December 1990, and that this 
determination was affirmed by the Board in August 1991.  The 
appellant was thereafter awarded a 70 percent disability 
rating for PTSD effective with his December 1992 reopened 
claim for service connection.  In addition to PTSD, as of the 
June 1997 rating action, service connection was also in 
effect for a disability of the left eye, rated as 30 percent 
disabling.  As of June 1997, therefore, the appellant met the 
percentage requirements for a total disability rating based 
upon individual unemployability.  The issue then becomes at 
what point in time did the appellant become unable to 
maintain substantially gainful employment.

In this regard, the evidence shows that the appellant was not 
employed in 1992, and has not been employed since 1994.  He 
was employed in 1993.  A statement of income earnings shows 
that the appellant earned $16,090.94 during 1993, which 
exceeded the poverty level established for that year.

In this case, the focus of the Board's inquiry is whether the 
totality of the evidence factually shows that the appellant 
was unable to retain or obtain substantially gainful 
employment in the year 1993.  Clearly, the appellant's earned 
income for 1993 exceeds the established poverty level for 
that year.  However, as indicated, the Board must determine 
whether the evidence demonstrates that the appellant was 
nevertheless unable to retain or obtain employment during 
1993.  The appellant insistently maintains that his 
employment during 1993 should not be considered substantially 
gainful, in that he only worked for a period of no more than 
three months.  He further notes that his earnings over this 
course, although substantial for the reported length of 
employment, reflects a combination of salary, reimbursements, 
and special incentives paid by his employer.  In further 
support of his claim in this regard, the appellant submitted 
a statement from a coworker at the furniture company.  The 
crux of this statement was to establish that the appellant 
had a limited period of employment with the company, that his 
employment was terminated, and to note personal observations 
regarding difficulties the appellant experienced.  While the 
Board acknowledges that the scope of the statement generally 
provided details these facts, the Board is not persuaded that 
the appellant's period of employment was terminated due to an 
increase in PTSD symptomatology which rendered him unable to 
work.  

Considering first the lay statement from the coworker, the 
Board finds that the January 1999 statement indicated that 
the company had decided to "go in another direction," which 
did not include retention of certain employees, among which 
was the position held by the appellant.  Further, the 
statement indicated that this individual worked with the 
company for more than three years, and conducted an interview 
with the appellant at the behest of an affiliate of the 
company.  Based upon this information, it is reasonable to 
conclude that this individual was to some extent 
knowledgeable of the history of the company, and was in a 
position to express his observations with respect to the 
circumstances surrounding the appellant's termination.  The 
appellant indicates that his termination was apparently 
handled by others in the company and, for this reason, he 
contends that his coworker is not privy to the exact 
circumstances of his termination.  However, the Board finds 
the more persuasive evidence regarding the appellant's tenure 
with the company to have been provided by the coworker, who 
apparently was knowledgeable with respect to administrative 
matters involving the company's operations, and had specific 
insight into the restructure plans which involved the release 
of certain segments of the company's staff.  The appellant 
has acknowledged that the company went bankrupt shortly after 
his dismissal, and even alluded to some limited personal 
knowledge regarding a buyout plan that was thought to be 
basis for the company's subsequent bankruptcy.  

With respect to the appellant's testimony concerning his 
earned income during the relevant period, the appellant has 
indicated that his hourly wage was seven dollars per hour.  
He attributed the remainder of his income to a combination of 
percentage recovery on accounts collected, and reimbursement 
of travel expenses.  These amounts, in sum, reportedly 
totaled $16,090.94 over the span of no more than three months 
in 1993.  The appellant has presented no evidence in support 
of his assertions regarding his income.  

In this instance, the Board concludes that the determinative 
question in this case is not simply the verification of the 
appellant's employment, but one of basic credibility.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Ferguson v. Derwinski, 
1 Vet. App. 428 (1991).  Specifically, the Board finds that 
what ultimately is at the heart of this matter is whether the 
appellant's accounts of his employment are credible in the 
sense that they were presented for purposes other than simply 
an attempt to secure compensation benefits.  In this regard, 
the Board finds that critical to this question is the lack of 
support or silence of evidence establishing that the 
appellant was terminated due to symptoms associated with 
PTSD, and that he accumulated earnings of in excess of 
$16,000 after no more than three months of work.  In this 
case, the Board is not persuaded by the appellant's 
explanation regarding the conditions of his employment, nor 
with respect to his earnings during the relatively short 
period during which he reportedly worked in 1993.  Once the 
appellant destroys his credibility, the Board must conclude 
that no probative weight can be assigned to such testimony, 
particularly in the absence of corroborating documentary 
evidence.  The BVA has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

Following a careful and considered review of the record, the 
Board finds that resolution of the question presented for 
review includes a matter of credibility.  In this regard, the 
Board is not persuaded that the appellant's testimony is 
credible, and probative of whether his employment in 1993 was 
marginal. 

For these reasons the Board has determined that the appellant 
is not entitled to an effective date prior to January 1, 
1994, for the assignment of an increased rating based upon 
individual due to his service-connected post-traumatic stress 
disorder.  That date is the earliest date at which it is 
ascertainable that the appellant was unable to retain or 
obtain substantially gainful employment.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 


ORDER

An effective date prior to January 1, 1994, for the 
assignment of a 100 percent schedular evaluation is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


